lN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGlNlA
Alexandria Division

REGINALD BLANCH,
Plaintiff,
v. Civil No. l:l7-cv-6l3

HEXAGON US FEDERAL, INC.,
Defendant.

vVV`/Vvv

MEMORANDUM OPINION

Plaintiff Reginald Blanch, who has diabetes, colon cancer, vision problems, hearing
difficulties and kidney failure and has undergone a leg amputation and partial hand amputation,
was terminated by Defendant Hexagon US Federal, Inc. (“Hexagon”) after twelve years of
employment.' Blanch alleges his termination was the result of disability discrimination and
retaliation in violation of the employment provisions of the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12101-12117, 12203, and the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. §§ 2601-2654. Hexagon, however, contends that Blanch was terminated
because an audit of the Information Technology (“IT”) systems Blanch managed revealed severe
and extensive vulnerabilities.

At issue is whether Hexagon is entitled to summary judgment on the basis of the
undisputed factual record. Also at issue is whether Blanch is entitled to partial summary
judgment, on the basis of the undisputed factual record, regarding Hexagon’s affirmative defense

that Blanch’s claims are barred, in whole or in part, by the applicable statutes of limitations. The

 

' Hexagon was formerly known as lntergraph Corporation and lntergraph Govemment So|utions, lnc. Both parties
agree the names are interchangeable and reference defendant Def.’s Mem. 3 nl; see Second Am. Compl. 11 l.
Accordingly, for clarity. this Memorandum Opinion will use “Hexagon" to refer to defendant even when referring to
periods during which it was known by a different name.

parties have fully briefed and argued the issues, and they are now ripe for disposition F or the
reasons set forth herein, Hexagon’s motion must be granted and, given this, Blanch’s motion is

not addressed.

Summaryjudgment is appropriate only where there are no genuine disputes of material
fact, Fed. R. Civ. P. 56. Accordingly, the record facts as to which no genuine dispute exists must
first be identified To this end, Local Rule 56(B) directs a movant for summary judgment to
include a section listing, in numbered-paragraph form, all material facts as to which the movant
contends no genuine dispute exists. This mandate was also set out in an earlier Order in this case.
Reginald Blanch v. Hexagon US Federal, lnc., No. l:l7-cv-613 (E.D. Va. Jan. 17, 2018)
(Order). The nonmovant must then respond, also in numbered-paragraph form, to each numbered
paragraph, either admitting or contesting the putative undisputed fact and citing admissible
record evidence to establish a genuine dispute of material fact. Pursuant to an earlier Order
issued in this case, the nonmovant’s failure to respond in this manner to a fact listed by the
movant constitutes an admission that the listed fact is undisputed for the purpose of deciding the
motions for summaryjudgment. Id. Hexagon has fully complied with this Local Rule and Order.
Blanch, however, has only partially complied. Blanch’s Opposition to Defendant’s Motion for
Summary Judgment admits or denies each of Hexagon’s putative undisputed facts. Yet Blanch
fails to do so in numbered-paragraph form. And, in an action that belies judicial economy,
Blanch fails to cite admissible record evidence supporting his objections to Hexagon’s putative
undisputed facts. Instead, Blanch proffers his own “Statement of Additional Undisputed Facts”

and a chart of “Disputed Material Facts.” 2 This clear violation of the Local Rule and Order is

 

2 The record evidence cited in support of Blanch’s "Statement of Additional Undisputed Facts” and "'Disputed
Material Facts" fails to compensate for Blanch’s failure to follow the Local Rule and Order. Blanch’s “Statement of

2

grounds for striking Blanch’s Opposition and deeming Hexagon’s putative undisputed facts
admitted.3 ln any event, an exhaustive review of the parties’ respective putative undisputed facts
and supporting evidence has been undertaken to identify the facts about which there is no
genuine dispute supported by admissible record evidence. That review revealed the following
undisputed facts:

¢ Plaintiff Reginald Blanch was hired by Hexagon in 2004.

¢ Blanch suffers, or has suffered, from numerous medical conditions, including diabetes,
vision problems, kidney problems, hearing problems, a partial amputation of his left leg
(below the knee), colon cancer and a partial amputation of his left hand (two fingers).

o In January 2013, in response to Blanch’s request and to accommodate Blanch’s poor vision,
Hexagon provided Blanch software that would assist him in reading his computer screen.

0 Blanch requested medical leave beginning in August 2012 and continuing off and on
through February 2013 due to an abscess that developed in his left heel and ultimately
resulted in a partial amputation of his left leg. Hexagon approved Blanch’s requests

0 In late 2013, Blanch requested and received leave from Hexagon to have surgery related to
his colon cancer. Blanch also requested, and received from Hexagon, leave once every
couple of weeks for a period of six months to attend chemotherapy appointments

0 Hexagon allowed Blanch to work from home the week of February 8, 2016 and part of the
week of February 15, 2016 because Blanch was ill following his partial hand amputation.

0 ln mid-February 2016, following medical complications and surgeries related to Blanch’s
hand, Sharon Thigpen, Hexagon’s Human Resources Specialist, encouraged Blanch to take
a week of leave to rest and recover. Thigpen also encouraged Blanch to work from home
as long as necessary thereafter. Blanch worked from horne for the remainder of February
2016, the entire month of March 2016 and into early April 2016.

0 On April 5, 2016, Blanch was hospitalized due to an infection in his hand. Cheryl Hinkle.
Blanch’s immediate supervisor, visited Blanch in the hospital. While there, Hinkle gave
Blanch paperwork regarding short-term disability and other benefits available to him.
Hinkle had visited Blanch in the hospital on several prior occasions, and Blanch had never
complained to Hexagon about Hinkle’s hospital visits.

 

Additional Undisputed Facts" does not reference Hexagon’s undisputed facts or identify any disputes Blanch has
with those facts. And Blanch’s chart purporting to compare Blanch’s “Disputed Material Facts” with Hexagon’s
undisputed facts merely groups the parties’ respective undisputed facts into categories; nowhere does Blanch
specifically respond to each of Hexagon’s undisputed facts that he disputes with citations to admissible record
evidence.

3 Indeed, Blanch has committed a further violation of the Local Rules. Pursuant to Local Rule 7(F)(3), all briefs are
required to be double-spaced Yet approximately fourteen pages of Blanch’s brief are single-spaced See Pl.’s Opp’n
3-17.

Hexagon requested, in accordance with its standard policy, that Blanch provide a note from
his doctor clearing him to return to work and identifying any restrictions on his ability to
do so. On April l l, 2016, Hexagon received a note from Dr. Frederick Scott, an orthopedic
surgeon, stating that Blanch was authorized for “light duty,” could work from home the
week of April 11, 2016 and could return to work on-site on Mondays. Wednesdays and
Fridays the weeks of April 18, 2016 and April 25, 2016.

Also on April l l, 2016, Thigpen requested clarification from Dr. Scott regarding the note,
The following day, Thigpen, who had not heard back from Dr. Scott, reached out to Dr.
Stephen Weinroth, one of Blanch’s physicians, requesting that Dr. Weinroth provide
information regarding Blanch’s ability to return to work. On or around April 13, 2016,
'Ihigpen received a second note from Dr. Scott answering the questions she had posed to
him regarding Blanch’s return to work. Dr. Weinroth never responded to Thigpen’s April
12, 2016 note, and Thigpen did not seek any more information from Dr. Weinroth.

In accordance with the information Hexagon received from Dr. Scott, Hexagon cleared
Blanch to return to work partially from home and partially on-site. Blanch continued to
work partially from home and partially on-site through the middle of May 2016.

On May 17, 2016, Blanch resumed working on~site fulltimc.

Hexagon never denied any of Blanch’s requests for medical leave or any other request for
accommodation relating to Blanch’s medical conditions,

Hexagon has a contract (“the RMDA contract”) with the U.S. Army Records Management
& Declassifrcation Agency (“RMDA”) to provide IT services and support for RMDA.
Specifrcally, Hexagon provides services and support for RMDA’s IT system, known as the
Army Records Information Management System (“ARIMS”).

For most of Blanch’s employment with Hexagon, including at the time of his termination,
Blanch served as lT lead on the RMDA contract and was responsible for supervising 18-
21 employees who performed lT-related services. Blanch worked on-site at RMDA.

As of October 2013, Blanch’s immediate supervisor was Hinkle, Hexagon’s Technical
Director and the program manager for the RMDA contract. Beginning in February 2016,
Blanch’s second-level manager was Wil|ie McFadden, then Hexagon’s Executive Director
for Army and Department of Defense Programming. From .lanuary 2015 through Blanch’s
terrnination, Wendell Taylor served as RMDA’s Chief lnfonnation Management Officer
and was responsible for overseeing all IT services and support at RMDA.

ln 2015, the Department of the Army adopted a Risk Management Framework (RMF)
process to review, audit, accredit and monitor the security of its IT system. This new
process replaced the prior accreditation system known as the Department of Defense
Inforrnation Assurance Certification and Accreditation Process (“DIACAP”). Neither

McFadden, Hinkle nor 'I`aylor were involved in RMDA’$ prior accreditation processes
using DIACAP.

The RMF process is broken down into six phases: (i) categorization of the IT system and
the information it processes, Stores and transmits; (ii) selection of a set of baseline security
controls; (iii) implementation of the security controls and documentation of how they are
deployed; (iv) assessment of the controls to determine whether they are implemented

4

correctly, operating as intended and meeting the security requirements; (v) authorizing
system operation and (vi) monitoring and assessing the security controls on an ongoing
basis.

0 For the fourth stage of the process, the assessment, RMDA arranged for a pre-validation,
which identifies problems and vulnerabilities in the IT system prior to the final assessment.

o Blanch was responsible for the standards and controls for the IT system audited during the
RMF process. RMDA and Hexagon expected Blanch to implement the controls necessary
to comply with RMF requirements and to assist in drafting and reviewing documents
relating to technical aspects of certain security controls.

0 Prior to the pre-validation (beginning in late 2015 or early 2016), RMDA and Hexagon
conducted a self-assessment of RMDA’s IT systems and related policies and protocols to
prepare for the pre-validation.

o For several months leading up to the pre-validation, Blanch met weekly with Taylor and
Henry Johnson, the member of Blanch’s team responsible for determining which controls
were necessary to comply with RMF.4

0 During this time, Blanch assured Taylor and Hinkle that he and his team had things under
control and that RMDA was in a good position going into the pre-validation. Yet during
an April 2016 status meeting about RMF, RMDA leadership realized that much of the
documentation required for RMF was not in place.5 Hinkle and Tony Thomas, another

 

“ Blanch disputes this fact “to the extent that it purports to show that Henry .lohnson was only responsible for
determining which RMF controls applied to AR|MS and were needed for compliance with RMF.” Pl.’s Opp’n 8
(emphasis in original). Yet this fails to create a genuine dispute of material fact. Blanch does not cite any record
evidence to support his assertion. Moreover, Hexagon does not contend that Johnson was only responsible for
determining which controls were necessary to comply with RMF. To the extent Blanch disputes this fact because he
elsewhere contends that “[w]hile Blanch was hospitalized, Johnson was responsible for drafting RMF
documentation,” this too fails to create a genuine dispute of material fact for the reasons described in footnote 5. ld.
at 7.

5 Blanch contends that he “drafted everything that [he] was supposed to draft,” yet Hexagon maintains that “not all
of the RMF-related documentation had been properly updated to reflect the current environment, another item that
fell at least in part within Blanch’s responsibility.” Pl.’s Opp’n 7; Def.’s Mem. 8. This disagreement fails to create a
genuine dispute of material fact because the contemporaneous record evidence supports Hexagon’s position;
Blanch’s argument is supported only by his own self-serving testimony. See Evans v. Technologies Applications &
Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996) (“we generally consider self-serving opinions without objective
corroboration not significantly probative”). Specifically, Hinkle sent an email to Blanch on May 25, 2016, several
weeks before the pre-validation, admonishing him for failing to complete RMF documentation Hinkle’s email to
Blanch said, in relevant part:

[W]e had discussed on 20 May 2016, how critical the RMF documentation is for this projeet. On
the ECCB chart, there was a start date of l October 2015 and completion date of l March 2016
with team Henry/[ Blanch]. . . . ln April 2016. lMO requested that Tony [Thomas] attend a RMF
status meeting and it was clear that we did not have the necessary RMF documentation in

place. . . .

Cun'ently, there are 8 outstanding documents in Technical Review (submitted to you 27 April
2016 to 19 May 2016). . . . Over the past month, you indicated that you would return a particular
document back to me either today or tomorrow, but that has not been the case. You have not
completed your reviews in a timely manner to meet customer mission with an impending
assessment team arriving onsite (6 June 2016) for the pre evaluation of RMF documentation.

5

Hexagon employee, stepped in to draft RMF-related documents in an effort to complete
everything in time for the pre-validation.

0 An outside auditing team conducted the RMF pre-validation the week of .lune 13, 2016.
The pre-validation revealed 1,052 findings, or vulnerabilities, in the system. Specifically,
there were 93 Category I findings (the most severe), 789 Category II findings and 170
Category lIl findings (the least severe). 'I`o be deemed operable, a network is not permitted
to have any Category I findings

¢ Hundreds of these findings were within Blanch’s control.6 Hexagon believed these findings
could have been mitigated had Blanch done more to prepare for the pre-validation.7

o Although both Hexagon and RMDA leadership anticipated some findings, they were
shocked by the extent and severity of the findings, RMDA was extremely displeased with
the findings and expressed its dissatisfaction with the RMF pre-validation results to
Hexagon leadership. Hexagon was dismayed by the findings and believed the findings
demonstrated a failure to perform its basic responsibilities as a provider of IT support to
RMDA.8

 

Your current performance is clearly below standards of your position. lt is imperative that you
reassess your priorities and complete all documentation assigned to you or reassign them. . . .

Def.’s Ex. 13. Given this contemporaneous evidence, Blanch’s uncorroborated deposition testimony is hardly
compelling Yet even assuming a genuine dispute of fact. the dispute is not material. That Blanch may not have been
responsible for drafiing the documents to prepare for the RMF pre-validation does not undermine the legitimacy of
Hexagon’s asserted legitimate nondiscriminatory justification for terminating Blanch, namely that Blanch, as the IT
Lead, was responsible for the lT system that was shown by the RMF pre-validation to have extensive and severe
vulnerabilities which, in Hexagon’s view, undermined Hexagon’s chances of winning the upcoming contract
recompete and necessitated a change in lT leadership to show RMDA that Hexagon had a strong plan for addressing
the findings quickly and effectively. Dep. Blanch 201 : |4-203:7, 236:3-237:17; Dep. McFadden 61 :1 1~22, 63:8-14,
65:22-66:4.

" Blanch contends that “[o]nly about 200 of the findings were within Blanch’s control.” Pl.’s Opp’n 9. Hexagon does
not identify with specificity the number of findings it believes Blanch was responsible for. Accordingly, Hexagon’s
contention that “hundreds" of findings were within Blanch’s control is consistent with Blanch’s admission that he
had control over “about 200" findings, and thus no genuine dispute of material fact exists.

7 Blanch disputes this fact “to the extent that it asserts Hexagon legitimately ‘be|ieved these findings could have
been mitigated had Blanch done more to prepare for the pre-validation.” Pl.’s Opp’n 2. Yet Blanch fails to cite any
record evidence to support his position in a way that complies with Local Rule 56(B). Moreover, even scouring
Blanch’s list of “Disputed Material Facts” does not reveal a genuine dispute of material fact. Nowhere does Blanch
argue, with citation to admissible record evidence, that the approximately 200 findings that were within his control
could not have been mitigated Nor does Blanch argue, as is actually at issue, that Hexagon did not legitimately
believe Blanch could have taken steps to mitigate the findings that were within his contro|. lndeed, Blanch
methodically explains why hundreds of findings were beyond his control but, having admitted that “about 200"
findings were within his control, fails to argue that he could not have taken steps that would have mitigated these
findings, See Pl.’s Opp’n 7~10.

3 Blanch disputes these facts “to the extent that they assert that Hexagon and RMDA had a legitimate basis to be
‘shocked’ [by], ‘displeased' [with] or ‘dismayed’ by the preliminary findings." Pl.’s Opp’n 2. This fails to create a
material dispute because whether Hexagon and RM DA had a legitimate basis for their shock and dismay is
immateria|. Under the burden shifting framework from McD¢mell Douglas Corp. v. Green, 411 U.S. 792 (1973)
applicable to Blanch’s discrimination and retaliation claims, it is the genuineness of the employer’s proffered
justification that is material, not the accuracy of thatjustification. See Giannopoulous v. Brach & Brock Confeclions,
lne., 109 F.3d 406, 41 l (4th Cir. 1997) (“the pertinent question is not whether [the employer] was right . . . but

6

0 On June 30, 2016, McFadden terminated Blanch, During the conversation, McFadden said
that Blanch was being terminated because of the number of pre-validation findings

Blanch brought this action on May 5, 2017. On November 9, 2017, Blanch filed a
Second Amended Complaint, asserting claims of (i) discriminatory discharge in violation of the
ADA, (ii) retaliation in violation of the ADA, (iii) retaliation in violation of the FMLA and (iv)
race discrimination in violation of Title VlI of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,
et seq.9 Hexagon answered Blanch’s Second Amended Complaint on January 26, 2018, asserting
a number of affirmative defenses Blanch moved for summary judgment on April 30, 2018 with
respect to Hexagon’s affirmative defense that Blanch’s claims are barred, in whole or in part, by
the applicable statute of limitations Shortly thereafter, Hexagon moved for summary judgment
on all four of Blanch’s claims By Order dated June 15, 2018, Hexagon and RMDAjointly
stipulated to dismissal of Blanch’s Title VlI claim. Blanch v. Hexagon US Federal, lnc., No.
1:17-cv-6l 3 (E.D. Va. June 15, 2018) (Order). Accordingly, this Order does not address the
parties’ arguments in their briefs relating to that count and is instead exclusively concerned with

the three remaining counts

ll.
The summary judgment standard is well settled. ln essence, summaryjudgment is

appropriate under Rule 56, Fed. R. Civ. P., only where “the movant shows that there is no

 

whether [its] belief that this was so was genuine or whether this rationale is merely a pretext

for . . . discrimination”). Accordingly, Blanch’s contention that Hexagon and RMDA lacked a legitimate basis for
their reaction to the pre-validation findings, even if true, does not undermine Hexagon’s account of that reaction.
lndeed, Blanch himself does not dispute that Hexagon and RMDA were shocked by, displeased with and dismayed
by the findings. To the contrary, Blanch admits that RMDA’s director was upset about the findings and did not talk
to Blanch about them because he was “too busy screaming about the findings." Dep. Blanch 251:4-10. And Blanch
admits that Hexagon “[o]bviously" thought there were too many findings and was upset about them. Id. at 271 : l-
272:8. Accordingly, Blanch fails to raise a genuine dispute of material fact.

9 Blanch also brought claims against RMDA, but they were dismissed pursuant to Rule 12(b)(6), Fed. R. Civ. P.
Blanch v. Hexagon, No. l:l7-cv-613 (E.D. Va. Jan. l2, 2018) (Order).

7

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” A genuine factual dispute exists “if` the evidence is such that a reasonable jury could return
a verdict for the nonmoving party.” Anderson v. Liberty L()bby, lnc., 477 U.S. 242, 248 (1986).
ln making this determination, courts must “view the facts and draw all reasonable inferences in
the light most favorable to the non-moving party.” Glynn v. ED() Corp., 710 F.3d 209, 213 (4th
Cir. 2013). Importantly, however, the non-movant may not rely on “mere allegations.” Id.
(citation omitted). lnstead, the non-movant “must set forth specific facts that go beyond the mere
existence of a scintilla of evidence.” ld. (intemal quotation marks and citations omitted). Given
these principles it is clear the material facts supporting summary judgment are undisputed

III.

The three remaining claims on which Hexagon argues it is entitled to summary judgment
are (i) discriminatory discharge in violation of the ADA, (ii) retaliation in violation of the ADA
and (iii) retaliation in violation of the FMLA. Each of these claims is addressed in tum.

A.

The principles governing Blanch’s discriminatory discharge claim are clear and settled.
The ADA provides that “[n]o covered entity shall discriminate against a qualified individual on
the basis of disability in regard to . . . discharge.” 42 U.S.C. §121 l2(a). When a plaintiff does not
proffer direct evidence of discriminatory discharge, he may prove his claim through the burden-
shif`ting framework set forth in McDonnell Douglas Corp. v. Green, 41 l U.S. 792 (1973). Jacobs
v. N.C. Admin. Oj'ice of the Courts, 780 F.3d 562, 572 (4th Cir. 2015). Both parties agree Blanch

has not proffered direct evidence of discriminatory discharge and thus the McDonnell Douglas

framework applies

lt is well established that “[u]nder the McDonne/I Doug[as proof scheme, the plaintiff has

the initial burden of proving a primafacie case of discrimination by a preponderance of the
evidence.” Enm's v. Nat 'l Ass ’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995). “ln
an ADA wrongful discharge case [such as this], a plaintiff establishes a prima facie case if he
demonstrates that (l) he is within the ADA’s protected class; (2) he was discharged; (3) at the
time of this discharge, he was performing thejob at a level that met his employer’s legitimate
expectations; and (4) his discharge occurred under circumstances that raise a reasonable
inference of unlawful discrimination.” Haulbror)k v. Michelin Norlh America, 252 F.3d 696, 706
(4th Cir. 2001 ). lf plaintiff makes this showing, the burden then shifts to defendant to provide a
legitimate, nondiscriminatory justification for the discharge. Ennis, 53 F.3d at 58. Upon
defendant articulating such ajustification, the burden shifts back to plaintiff to prove defendant’s
profferedjustification is pretextual. Jacobs, 780 F.3d at 575-76. Plaintiff may do this by
showing the purported justification is false or "unworthy of credence.” Anderson v.
Westinghouse Savannah River Co., 406 F.3d 248, 269 (4th Cir. 2005).'° Importantly, plaintiff
may not “seek to expose [defendant’s] rationale as pretextual by focusing on minor discrepancies
that do not cast doubt on the explanation’s validity, or by raising points that are wholly irrelevant
to it.” Hux v. Cin of Newporr News, Va., 451 F.3d 31 l, 315 (4th Cir. 2006). Rather, to survive a
motion for summary judgment, “plaintiff must produce sufficient evidence to create a genuine
dispute of material fact such that a reasonable factfinder could conclude the adverse employment
action was taken for an impermissible reason.” Sharrfv. UnitedAirlines, 841 F.3d 199, 203 (4th
Cir. 2016).

With respect to Blanch’s prima facie case, the parties agree that Blanch was discharged

 

‘° Although a Title VlI case, Anderson, and the other Tit|e Vll cases cited herein, is applicable to Blanch’s claims
because “courts have routinely used Title Vll precedent in ADA cases." Fox v. Gen. Motors Corp., 247 F.3d 169,
176 (4th Cir. 2001).

by Hexagon. Def.’s Mem. 21. And Hexagon assumes for purposes of summaryjudgment that
Blanch was a qualified individual under the ADA at the time of his discharge. ld. Accordingly,
Blanch has satisfied the first and second elements of a prima facie case of discriminatory
discharge. At issue is whether Blanch has satisfied the third and fourth elements, namely whether
Blanch was performing his job at a level that met Hexagon’s legitimate expectations at the time
of his discharge and whether Blanch’s discharge occurred under circumstances that raise a
reasonable inference of unlawful discrimination

Although the Fourth Circuit has indicated, in the Title VlI context, “that the burden of
establishing a prima facie case [of discrimination] is not a heavy one,” there is nonetheless
reason to question whether Blanch has satisfied it here. Young v. Lehman, 748 F.2d 194, 197 (4th
Cir. 1984). However, even assuming Blanch has satisfied this burden, his discriminatory
discharge claim ultimately fails because Blanch cannot establish that Hexagon’s legitimate,
nondiscriminatory reason for discharging him is pretextual

Hexagon argues Blanch does not satisfy the third element of a prima facie case for
discriminatory discharge, namely that Blanch was performing his job at a level that met
Hexagon’s legitimate expectations at the time of his discharge. The record reflects that Blanch
was not.

Hexagon argues the severe and extensive vulnerabilities in RMDA’s IT system
discovered during the pre-validation establish that Blanch was not performing his role of IT Lead
at a satisfactory level. As Hexagon points out, the pre-validation results were important to both
Hexagon and RMDA. lndeed, RMDA and Hexagon began preparing for the pre-validation many
months before the mid-June 2016 pre-validation. Dep. Taylor 120:3-9. And in the months

leading up to the pre-validation, Taylor, Blanch and Johnson had weekly meetings to discuss the

10

status of Hexagon’s work in preparing for the pre-validation. Dep. Taylor 168:16-22. When,
despite this attention and preparation, the pre-validation revealed over 1,000 findings, Hexagon
leadership was shocked and concemed. Dep. McFadden 60:7-1 l; Dep. Taylor 133:22-134:9;
Dep. Hinkle 148:6-1 1. lndeed, Blanch confirms Hexagon “[o]bviously” thought there were too
many findings and was upset about them. ld. at 271 :1-272:8. Importantly, Hexagon believed that
hundreds of the findings could have been mitigated had Blanch done hisjob properly prior to the
pre-validation. Dep. McFadden 63:20-64:5. Blanch spills considerable ink arguing that many of
the findings were out of his control. Yet, Blanch admits that about 200 findings were within his
control And nowhere does Blanch argue that he lacked the ability to mitigate these
approximately 200 findings More fundamentally, it is Hexagon’s opinion of Blanch’s
perforrnance, not Blanch’s own opinion, that is relevant to establishing a primafacie case of
discriminatory discharge. See Haulbrook v. Michelin Noth America, 252 F.3d 696. 706 (4th Cir.
2001) (noting the third element of a prima_facie case of discriminatory discharge under the ADA
is that “at the time of this discharge, [plaintiff] was performing thejob at a level that met his
employer ’s legitimate expectations”) (emphasis added). Although Hexagon’s expectations must
be legitimate, Blanch has not contested the sincerity or accuracy of Hexagon’s belief that the
approximately 200 findings Blanch admits were within his control could have been mitigated
had Blanch performed his job at a satisfactory level

Hexagon does not rely solely on the significant number of pre-validation findings to
establish that Blanch was failing to perform his job to Hexagon’s satisfaction at the time of his
discharge. To this end, Hexagon proffers an email Hinkle sent to Blanch on May 25, 2016,
several weeks before the pre-validation and approximately one month before Blanch was fired,

admonishing Blanch for his substandard performance in failing to complete necessary pre-

ll

validation documentation:

[W]e had discussed on 20 May 2016, how critical the RMF documentation is for
this project. On the ECCB chart, there was a start date of 1 October 2015 and
completion date of 1 March 2016 with team Henry/[ Blanch]. . . . ln April 2016,
IMO requested that Tony [Thomas] attend a RMF status meeting and it was clear
that we did not have the necessary RMF documentation in place .....

Currently, there are 8 outstanding documents in Technical Review (submitted to
you 27 April 2016 to 19 May 2016). . . . Over the past month, you indicated that
you would return a particular document back to me either today or tomorrow, but
that has not been the case. You have not completed your reviews in a timely
manner to meet customer mission with an impending assessment team arriving
onsite (6 .lune 2016) for the pre evaluation of RMF documentation

Your current performance is clearly below standards of your position. lt is
imperative that you reassess your priorities and complete all documentation
assigned to you or reassign them. . . .

Def.’s Ex. 13. lt is difficult to take seriously Blanch’s contention that he was performing at a
satisfactory level at the time of his termination considering that his immediate supervisor stated
clearly in an email one month prior to his termination that, “Your current performance is clearly
below standards of your position.” ld.

Despite this evidence, Blanch argues that he was meeting Hexagon’s legitimate
expectations at the time of his termination Perhaps recognizing the strength of Hexagon’s
position, Blanch first contends the pre-validation findings cannot be considered in this inquiry. ln
support of his argument, Blanch cites a Westem District of North Carolina case in which the
district court concluded it was inappropriate to consider the “single event” that constituted the
employer’sjustification for terminating the plaintiff when determining whether the plaintiff had
met his employer’s legitimate expectations and thus established a primafacie case of
discrimination Slephens v. Neal `s Pallet Co., No. 3:1 l-cv-l73, 2012 WL 2994651 (W.D.N.C.
July 23, 2012). Yet, the Fourth Circuit in Warch considered and rejected adopting a requirement
that courts assess only “whether an employee met [his] employer’s legitimate expectations prior

to the event(s) that sparked the termination.” Warch v. Ohio Cas. lns. Co., 435 F.3d 510, 516

12

(4th Cir. 2006) (citation omitted) (emphasis in original). Specifically, the Fourth Circuit
concluded that this requirement is “unworkable, especially when there is no one ‘event’ that
‘sparked the termination,’ but instead a long string of performance problems leading up to [the]
firing.” Id. Blanch makes much of the latter half of this conclusion. Yet the Fourth Court noted
considering only the employee’s performance prior to the event(s) triggering termination is
unworkable especially when there is not a single event precipitating the termination, not that the
approach is unworkable only in such cases lndeed, numerous district court cases in the Fourth
Circuit have concluded the employee was not meeting his employer’s legitimate expectations for
purposes of establishing a prima facie case of discrimination after relying on the single event
triggering termination as evidence.ll Moreover, the Stephens case Blanch relies on is inapposite
here because the vulnerabilities discovered during the pre-validation findings cannot be
accurately characterized as a single event. Although the l'l` system’s vulnerabilities were
discovered during a single event (i.e., the pre-validation), the vulnerabilities were not the result
of a single incident, but rather months-perhaps years_of action or failure to act.

Blanch next argues that his “excellent work and proven results over a number of years
had motivated RMDA to hire more Hexagon employees and to place Hexagon in the prime
contractor role” on the RMDA contract. Pl.’s Opp’n 24. Yet, Blanch fails to cite any evidence
other than his own uncorroborated testimony, which the Fourth Circuit views as carrying little
weight, to support his claim. ln affirming summary judgment, the Fourth Circuit noted, “we

generally consider self-serving opinions without objective corroboration not significantly

 

" See, e.g., Harris v. Bank ofDelmarva, No. MJG-l3-2999, 2015 WL 501970, at *5 (D. Md. Feb. 4, 2015) (plaintiff
was not meeting her employer’s expectations at the time of her termination because she used a racial slur at work);
Palmer v. E.F. Thompson, lnc., No. 2:10-cv-51, 2012 WL 253104 (E.D. Va. Jan. 26, 2012) (relying on plaintiffs
“involve[ment] in a catastrophic accident while driving for Defendant” in finding plaintiff failed to establish he was
meeting his employer’s legitimate expectations).

13

probative.” Evans v. Technologies Applt`cations & Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996).
Moreover, Hexagon was put in the prime contractor role on the RMDA contract in 2004 or 2005,
eleven to twelve years prior to Blanch’s termination Dep. Hinkle 24:17-25:6. Even assuming
the truth of Blanch’s self-serving testimony that he is responsible for Hexagon acquiring the
prime contractor role, which has not been confirmed by anyone at RMDA or Hexagon, this much
earlier success cannot plausibly be a basis for showing Blanch was meeting Hexagon’s
legitimate expectations over a decade later. As the Fourth Circuit has noted, “it [is] important to
hold employee-claimants in discharge . . . cases to the burden of showing that performance at the
requisite level of employer expectations continued to a time reasonably close to the time of the
challenged employer action.” Lovelace v. Sherwin- Williams Co., 681 F.2d 230, 244 (4th Cir.
1982).

Blanch next argues that his positive performance reviews establish that he was
performing his job at a level that met Hexagon’s legitimate expectations at the time of his
discharge Specifically, Blanch points to his 3.88 score on a scale from 1.0 to 5.0 on both his
September 2014 and July 2015 performance evaluations Def.’s Ex. 13; Def.’s Ex. 12. A score of
3.0 means “Meets Expectations,” and a score of 4.0 means “Exceeds Expectations.” Id. Contrary
to Blanch’s arguments this does not create a triable issue of fact because what is relevant is how
Blanch performed in June 2016, not how he performed eleven and twenty-one months prior to
his termination As the Fourth Circuit has noted, this earlier performance is irrelevant.
Specifically, the Fourth Circuit held that a 1990 performance evaluation assessing an employee’s
performance in the latter part of 1989 was “irrelevant because [the employee] was not
performing well in August of 1990, the time of termination.” 0 ’Connor v. Consol. Coin Caterers

Corp., 56 F.3d 542, 547 (4th Cir. 1995), rev ’d on other grounds 517 U.S. 308 (1996). The

14

performance evaluations Blanch relies on assessed his performance eleven and twenty-one
months prior to his termination; the performance evaluation rejected as irrelevant by the Fourth
Circuit in () ’Connor reviewed the plaintiffs performance eight months prior to his termination

Blanch also argues the fact that Hexagon did not put him on a performance improvement
plan (PIP) indicates that he was meeting Hexagon’s legitimate expectations at the time of his
termination Yet Marilyn Parker. Hexagon’s corporate designee, testified that although Hexagon
“utilize[s] employee disciplinary notices . . . there are things depending upon the issue, that may
not require disciplinary notice . . . we certainly don’t have to have prior notices, wamings, or
disciplinary notices to terminate someone." Dep. Parker 55:20-56:5. As such, although Blanch’s
lack of history with performance improvement plans is consistent with the conclusion that he
was meeting Hexagon’s legitimate expectations it certainly does not compel this conclusion
lndeed, that Blanch was given clear written notice that his “perforrnance [was] clearly below
[the] standards of [his] position” approximately one month before his termination is significantly
more probative than the absence of a formal performance improvement plan, which Hexagon
confirms it does not always utilize when employees are underperforming. Def.’s Ex. 13; Dep.
Parker 55:20-56:5.

Finally, Blanch argues that the pre-inspection findings were not an indication that he was
failing to perform his job to Hexagon’s legitimate satisfaction Specifically, he contends that (i)
results during the pre-validation phase are “nothing negative” against the contractor performing
the work, (ii) Hexagon had a greater number of findings in its 2013 audit under DIACAP than
the 2016 audit under RMF at issue, (iii) RMDA told Blanch’s team that the pre-validation
findings were not an issue provided they were addressed before the final inspection (iv) the vast

majority of findings were minor or expected or involved things Blanch’s team could not control

15

and (v) there was plenty of time to correct all of the lT system’s vulnerabilities Yet these
assertions suffer from a number of deficiencies and fail to create a genuine dispute of material
fact.

First, Blanch contends that pre-validation results do not count and “there’s nothing
negative against you” during the pre-validation phase. Dep. Blanch 200:4-5. Yet Blanch fails to
identify the source of his belief or identify evidence that otherwise establishes the countless pre-
validation findings would not negatively impact Hexagon lndeed, when Blanch was asked how
he knew pre-validation results do not count, he responded only, “That’s the process l didn’t
make up the process.” ld. at 200:22-201:1. Blanch also cites statements by two of his former
team members to support his argument, See Decl. .lohnson 11 1 1; Decl. Mackay 11 19. Yet the
opinions of Blanch’s team members as to whether the findings should count against Hexagon or
constitute grounds to terminate employees does not establish how Hexagon used the findings in
evaluating its employees’ performance lndeed, that Hexagon and RMDA employees met on a
weekly basis for months prior to the pre-validation and that work on necessary documentation
began eight months prior to the pre-validation suggests the results were important to Hexagon.
Dep. Taylor 168:16-169:3; Def.’s Ex. 13.

Second, Blanch alleges that Hexagon had more preliminary findings in its last audit under
DIACAP in 2013 than it did in the 2016 RMF pre-validation Dep. Blanch 196:20-197:2. But
Blanch fails to establish that comparing RMF and DIACAP results in this way is appropriate
Additionally, as Blanch admits, neither McFadden, Hinkle nor Taylor had experience with
RMDA’s prior accreditation processes using DIACAP, nor does Blanch allege that he_or
anyone else-made them aware of the 2013 findings Dep. Taylor 52:4-8; Dep. Hinkle 119:15-

18. Given this, and Blanch’s repeated assurances leading up to the pre-validation that things were

16

under control. it cannot plausibly be alleged that three-year~old results from a different audit
process undermines the conclusion that Blanch was failing to perform his job to Hexagon’s
legitimate satisfaction Dep. Hinkle 145:16-19; Dep. McFadden 53:3-9; Dep. Taylor 181:10-
182:1.

Third, Blanch alleges that prior to his termination, “RMDA told Blanch’s team that the
pre-[validation] phase findings were not an issue if the findings were addressed before the
inspection scheduled for March or April 2017.” Pl.’s Opp’n 9. Importantly, Blanch does not
allege that RMDA ever communicated this to Hexagon leadership. As such, the information
communicated to Blanch’s team cannot undermine Hexagon’s conclusion that Blanch was
failing to perform his job to Hexagon’s legitimate satisfaction Moreover, even if Hexagon
leadership had been notified that RMDA said the pre-validation findings would not “be an issue”
if they were addressed prior to the final assessment, Hexagon could nonetheless conclude Blanch
was failing to meet Hexagon’s legitimate expectations because Hexagon believed Blanch had
performed subpar work for its client. lndeed, the record-including Blanch’s testimony-
supports the conclusion that RMDA was extremely displeased with the findings See Dep.
Blanch 251 :4~10. Accordingly, Blanch fails to raise a genuine dispute of material fact.

Fourth, Blanch contends that the vast majority of findings were minor or expected or
involved things Blanch’s team could not control. Yet Blanch admits that approximately 200
findings were within his control. And Blanch further admits that Hexagon “[o]bviously” thought
there were too many findings and was upset about them. Dep. Blanch at 271 :1-272:8. As such,
that other findings may not have been within Blanch’s control fails to create a genuine dispute of
material fact as to whether Blanch was meeting Hexagon’s legitimate expectations

Fifih, Blanch argues that there was plenty of time to correct all of the lT system’s

17

vulnerabilities Yet Blanch fails to establish why Hexagon’s ability to correct the 1,052
vulnerabilities identified by the pre-validation renders the existence of those vulnerabilities
unproblematic. That Hexagon may have been able to improve its IT system does not cast doubt
onto whether Hexagon could find Blanch was failing to meet its expectations because of the poor
current status of the IT system for which he was responsible. Accordingly, Blanch fails to create
a genuine dispute of material fact.

Moreover, Blanch’s arguments about the pre-validation findings fail to create a genuine
dispute of material fact because it is not Blanch’s perception of the pre-validation findings, but
rather Hexagon’s perception of those findings that is relevant. “Whether an employee met his
employer’s legitimate expectations at the time of termination depends on the perception of the
decision maker . . . , not the self-assessment of the plaintiff, and not on the opinions of the
plaintiffs coworkers.” Arthur v. Pet Dairy, 593 F. App’x 21 1, 217 (4th Cir. 2015) (intemal
quotation marks and citations omitted). Accordingly, considerable doubt exists as to whether
Blanch has established the third element of his prima_/lzcie case of disability discrimination

Hexagon next argues that Blanch has failed to satisfy the final element of his prima facie
case, namely that Blanch’s discharge occurred under circumstances that raise a reasonable
inference of unlawful discrimination Although the Fourth Circuit has characterized the burden
of establishing a prima facie claim of disability discrimination as "not onerous,”l2 there is
nonetheless reason to doubt Blanch has satisfied that requirement here inasmuch as, as Mr.
Blanch admits, it is unclear whether McFadden, who made the decision to terminate Blanch, was
aware of Blanch’s disabilities; Hexagon granted every request Blanch made for medical leave or

other disability accommodation; and no one at Hexagon ever made any negative comments to

 

'2 Ennis v. Nat 'l Ass 'n of Bus. & Educ. Radio. lnc., 53 F.3d 55. 59 (4th Cir. 1995) (citation omitted).
18

Blanch about any of his disabilities Dep. Blanch 109:12-21; Dep. Blanch 105:18-106:18; Def.’s
Ex. 52 at 6-7; Dep. Blanch 109:9-11.

Blanch fails to argue that he has satisfied the final element of his primafacie case of
disability discrimination, namely that his discharge occurred under circumstances that raise a
reasonable inference of unlawful discrimination Instead, Blanch asserts only, without any
citation to supporting authority, that the issue of whether his discharge occurred under
circumstances that raise a reasonable inference of unlawful discrimination "tum[s], in large
measure, on the . . . issue [of] whether Blanch was performing his job ata level that met
Hexagon’s legitimate expectations.” Pl.’s Opp’n 22. This is incorrect. An employee who was
meeting his employer’s legitimate expectations at the time of his termination may be terminated
under a number of circumstances that utterly fail to raise a reasonable inference of unlawful
discrimination For example, an employee may be fired because of corporate restructuring,
budget cuts or outsourcing of his job. To raise an inference of unlawful discrimination “the
plaintiff [must] present some . . . affirmative evidence that disability was a determining factor in
the employer’s decision.” Ennis v. Nat ’l Ass 'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 59 (4th
Cir. 1995). “While the burden is not onerous, it is also not empty or perfunctory. Plaintiff’s
evidence must be such that, if the trier of fact finds it credible, and the employer remains silent,
the plaintiff would be entitled to judgment as a matter of law.” Id. Looking elsewhere in in
Blanch’s Opposition, he contends that Hinkle grumb|ed about his lack of availability when he
was on medical leave, was irritated and annoyed with his hearing problems kept tabs on Blanch
and “constantly” asked when he had doctor’s appointments scheduled, and made an unwelcome
visit to Blanch in the hospital. Dep. Blanch 103:15-20, 120:13-126:5; Decl. Payne 11 23-25;

Decl. Reyes 11 13. Blanch also contends that Hexagon put him on a new schedule that made it

19

difficult for Blanch to attend his dialysis appointments and Thigpen unnecessarily sought a
second doctor’s note in an effort to keep Blanch out of work. Dep. Blanch 147:1~148:15, 172: 13
- 176:2, 182:6-15. Although many of these contentions are not supported by the record or are
otherwise problematic (as detailed below in the pretext discussion), this evidence is assumed,
arguendo, to be sufficient to establish a prima_focie case of disability discrimination

The burden thus shifts under the McDonne/I Douglas framework to Hexagon to provide a
legitimate, nondiscriminatory justification for Blanch’s firing. Ennis v. Nat ’l Ass 'n ofBus. &
Educ. Radio, lnc., 53 F.3d 55, 58 (4th Cir. 1995). Hexagon has satisfied this burden
Specifically, Hexagon maintains that Blanch was terminated by McFadden because of the severe
and extensive pre-validation findings According to Hexagon, “ McFadden: (1) believed that the
findings demonstrated a significant failure by Blanch to perform hisjob as lT Lead. (2) was
concerned about Hexagon’s ability to be awarded the RMDA contract again, the re-bidding of
which was coming up a few months after the pre-validation, in light of Hexagon’s poor
performance on RMF and RMDA’s dissatisfaction with Hexagon’s work on RMF, and (3)
believed that a change in lT leadership was necessary to show RMDA that Hexagon had a strong
plan for addressing the findings effectively and in a timely manner.” Def.’s Mem. 9. Hexagon
has thus satisfied its burden of articulating a legitimate, nondiscriminatory justification for
Blanch’s termination

Because Hexagon has articulated a legitimate, nondiscriminatory justification for
Blanch’s termination, the burden shifts back to Blanch to establish Hexagon’sjustification is
pretext for unlawful discrimination Jacobs v. N.C. Admin. Oj]ice of the Courts, 780 F.3d 562,
575-76 (4th Cir. 2015). Blanch has failed to establish a material factual dispute. Blanch first

contends that the issue of whether he can demonstrate Hexagon’s justification is pretextual

20

“tum[s], in large measure, on . . . whether Blanch was performing his job at a level that met
Hexagon’s legitimate expectations.” Pl.’s Opp’n 22. Blanch cites no authority in support of his
assertion Moreover, the evidence Blanch proffers to show he was meeting Hexagon’s legitimate
expectations at the time of his discharge fails to establish that Hexagon’s profferedjustification
is false for the same reasons the evidence was found uncompelling above.13

Blanch next argues that Hexagon’s justification is pretext for discrimination because
Hexagon stated, in response to one of Blanch’s interrogatories that RMDA "`was further
concerned because [Blanch] was unable to report to work for an extended period of time in the
winter and early spring of 2016 during this critical period.” Pl.’s Ex. 30 at 35. Blanch does not
clearly articulate how this statement demonstrates Hexagon’s profferedjustification that Blanch
was fired because of the extensive and severe pre-validation findings is pretext for
discrimination To the extent Blanch argues Hexagon’s statement shows Hexagon was concerned
with Blanch’s inability, due to his disabilities to report to work and was thus motivated to
terminate him because of this inability, this argument fails Hexagon made this statement in
response to Blanch’s request that it “[i]dentify and describe any concerns raised to Hexagon
about Blanch’s performance by any RMDA employee.” Id. Hexagon’s reporting, in response to
Blanch’s interrogatory, of a concern it received from RMDA about Blanch fails to establish that
Hexagon shared this concern much less that Hexagon terminated Blanch because of his
disabilities in response to this concem. lndeed, although Blanch alleges that “it was McFadden’s,

and Hexagon’s concern that Blanch had taken medical leave during this ‘critical period,”’ he

 

"‘ ln addition to the reasons discussed above, Blanch’s reliance on his reasonably good performance evaluations is
uncompelling at this stage of the analysis because Hexagon based its decision to terminate Blanch not on his
performance in prior years but rather his performance regarding the pre-validation Blanch “cannot establish pretext
by relying on criteria of [his] choosing when the employer based its decision on other grounds." Anderson v.
Westt`nghouse Savannah River Co., 406 F.3d 248, 271 (4th Cir. 2005).

71

fails to cite any record evidence in support of this allegation Pl.’s Mem. 28. To the contrary,
McFadden, who made the decision to terminate Blanch, testified that neither he nor anyone else
that he was aware of at Hexagon had concerns about whether Blanch might need additional leave
time. Dep. McFadden 73:17-22.14 Accordingly, Blanch’s argument fails to establish pretext.

Blanch also attempts to establish pretext by arguing that Hexagon required notes from
multiple doctors before allowing Blanch to return to work. This claim is incorrect. Although
Thigpen reached out to two of Blanch’s doctors requesting information about Blanch’s ability to
turn to work, only one doctor ever responded. Def.’s Ex. 6 at 25. The evidence is consistent with
Hexagon’s explanation that Thigpen reached out to a second doctor, Dr. Weinroth, because the
information provided by the first doctor, Dr. Scott, about Blanch’s ability to return to work
contained ambiguities and Dr. Scott did not initially respond to Thigpen’s request for
clarification See Ex. 41, Ex.43, Ex. 45, Ex. 46. When Dr. Scott ultimately responded and
provided clarification Blanch was allowed to return to work and Thigpen did not follow up
with_or ever hear from_Dr. Weinroth. Def.’s Ex. 6 at 25. Although Blanch contends that
Thigpen was “looking for a reason to keep [him] out of work,” the Fourth Circuit has held that,
in assessing pretext under the McDonnell Douglas framework, “a plaintiffs own assertions of
discrimination in and of themselves are insufficient to counter substantial evidence of legitimate
nondiscriminatory reasons for an adverse employment action.” Williams v. Cereberom`cs, lnc.,
871 F.2d 452, 456 (4th Cir. 1989). Because Blanch’s bald claim is unsupported by the evidence,
it fails to establish pretext.

Blanch also alleges that he received “additional scrutiny, hostility, and pushback"'

 

'4 Blanch’s contention that McFadden could not identify anyone at RMDA who expressed this concern is equally
unsuccessful in establishing pretext. Hexagon has proffered an email from Tay|or, RMDA’s Chief lnforrnation
Management Of`ficer responsible for overseeing all lT services to Hinkle expressing concern about Blanch’s
extended period of telework. Def.’s Ex. 37.

22

regarding his requested accommodations prior to his termination evincing pretext. Pl.’s Opp’n
28. Yet Blanch admits that Hexagon granted every request he made for disability leave or other
accommodation Dep. Blanch 105:18-106:18; Def.’s Ex. 52 at 6-7. He further admits that no
one at Hexagon ever made any negative comments to him about any of his disabilities Dep.
Blanch 109:9-11. The specific allegations Blanch makes are either unsupported by the factual
record or otherwise uncompelling. First, Blanch takes issue with “the imposed schedule changes
that made it difficult for Blanch to have his dialysis treatment.” Pl.’s Opp’n 29. Specifically,
Blanch complains that "all of a sudden l couldn’t come in at 6:00 [A.M.]” because of "core
hours.” Dep. Blanch 148117-20. Yet Hexagon has proffered contemporaneous record evidence
establishing that RMDA, not Hexagon. required Blanch to adopt and follow a schedule that
complied with RMDA’s core hoursl5 Def.’s Ex. 60, 33, 51. Hexagon’s compliance with its
client’s requirement that Blanch, the IT Lead, maintain a schedule consistent with RMDA’s core
hours does not constitute evidence of pretext. Second, Blanch argues that McFadden and Hinkle
considered terminating Blanch in April 2016 when he was hospitalized due to his hand because
they were unsure if or when he would return to work. This fails to establish pretext because the
only evidence Blanch cites does not support his claim. Specifically, Blanch relies only on

Hinkle’s testimony. Yet Hinkle did not state that she and McFadden considered terminating

 

'5 Blanch’s report that Waddell Simpson, an RMDA employee, was unaware of RMDA’s new schedule
requirements does not undermine this conclusion See Dep. Blanch 148116-149118. Waddell’s knowledge, or lack
thereof, is immaterial because the evidence establishes that Taylor, RMDA’s Chief |nformation Officer. requested
and required that Blanch work a specific schedule and that Hexagon ensure he complied with that schedu|e. See Pl.’s
Ex. 30 at 184 (“l had confirmed with [Taylor] on Friday that he expected the lT manager to be onsite (M, W, F)
7am-3:30pm and (T, Th) 6:30am-2pm.”). Furthermore, Blanch’s self-serving account of his interaction with
Simpson is inconsistent with the contemporaneous evidence, Specifically, Hink|e emailed McFadden on June 21,
2016, reporting that “l just had a conversation with [Simpson] about the conversation he had on Friday afiemoon
pertaining to [Blanch’s] hours [ Simpson] reminded [Blanch] of the RMDA core hours (9am to 3pm) which is
Agency policy.” [d. The dispute as to whether Simpson was aware of RMDA’s expectations regarding Blanch’s
schedule is immaterial because Blanch has failed to dispute, with admissible record evidence, the fact that Taylor
requested and required Blanch to adopt a schedule that complied with RMDA core hours

23

Blanch because they were unsure if or when he would return to work. See Dep. Hinkle 171 :20-
174:14. Rather, Hinkle explained that, while Blanch was absent from work because of his hand,
it was discovered during a meeting that “we were clearly not where we needed to be [with
respect to the RMF documentation]. We had no documentation from the technical team with the
security controls So at that point we began to take measure to put things in place. . . . [W]e were
looking at what options do we have to try to Band-Aid where we were at this point before
[Blanch] would return back on site.” Id. at 172:19-173:14. Hinkle further explained that
although terminating Blanch “was an option that was on the table, . . . it was not looked at.” Id. at
173:19-20. Accordingly, Hinkle’s testimony is insufficient to establish pretext. Finally, Blanch
alleges various conduct by Hinkle that he claims evinces pretext. Specifically, he contends
Hinkle made an “unwelcome hospital visit. grumbl[ed] about [Blanch’s] lack of availability
when he was on medical leave, and [was] irritat[ed] and annoy[ed] with [Blanch’s] hearing
problem.” Pl.’s Opp’n 29. Each of these fails to establish pretext. Blanch claims in his
Opposition that Hinkle’s hospital visit was unwelcome and not intended to help Blanch. Yet
Blanch fails to explain how the visit establishes pretext. Furthermore, Blanch fails to support his
allegation with anything except his own uncorroborated opinion testimony. Blanch admits that
Hinkle had visited him almost every time he had been hospitalized to bring him FMLA or short-
terrn disability paperwork, and he does not deny that l-linkle brought him short-term disability
paperwork during the April 2016 visit he complains about. Dep. Blanch 122:20-123:2; Dep.
Hinkle 101 :1-102:3. Given this, Hinkle’s April 2016 hospital visit fails to evince pretext.
Blanch’s claims that Hinkle grumbled about his lack of availability while he was on medical
leave and was irritated and annoyed with his hearing difficulties are equally unsuccessful in

establishing pretext. Blanch’s claim that Hinkle grumbled about his lack of availability is

24

supported only by a hearsay affidavit from Gabriel Reyes, one of Blanch`s former supervisees,
asserting that Reyes heard as much from coworkers Reyes Aff`. 11 13. Notably, Blanch fails to
provide testimony from these coworkers or even identify them. Blanch provides somewhat more
support for his claim that Hinkle was irritated and annoyed by his hearing problem. Specifically,
he cites his own testimony and the affidavit of a supervisee who attests that she witnessed Hinkle
act “annoyed” that Blanch could not hear well in meetings Dep. Blanch 13:14-104:4; Payne
Aff. 1111 26-27. Yet Hinkle’s annoyance when Blanch could not hear during meetings is
insufficient to establish pretext given the overwhelming evidence supporting Hexagon’s asserted
justification Moreover, Hinkle’s conduct fails to establish Hexagon’s justification for firing
Blanch is pretextual because it was McFadden and not Hinkle, who made the decision to
terminate Blanch. Dep. McFadden 66:5-67:14; Dep. Hinkle 148:3-5; 178:1-14. lndeed,
although Blanch alleges Hinkle was involved in the termination decision he cites no persuasive
record evidence in support of his claim. Rather, Blanch admits that he merely suspects Hinkle
was involved in the decision because "she`s [his] manager.” Dep. Blanch 101 :9-15. Such “rank
speculation” is plainly insufficient to create a genuine dispute of material fact. See Jt`minez v.
Mary Washington College, 57 F.3d 369, 380 (4th Cir. 1995) (dismissing letters and testimony as
“rank speculation” and concluding they were “far too insubstantial” to give rise to an inference
of discrimination). Furthermore, both McFadden and Hinkle testified that Hinkle was not
involved in the decision to terminate Blanch; McFadden informed Hinkle of Blanch’s imminent
termination only after the decision had been made. Dep. McFadden 66:5-67:14; Dep. Hinkle
148:3-5; 178:1-14. Accordingly, Blanch’s argument that Hinkle’s actions evince pretext is
unpersuasive because it was McFadden and not Hinkle, who made the decision to terminate

Blanch.

Finally, Blanch argues that the inference of pretext is “made even stronger by the
evidence of Blanch’s escalating medical challenges . . . and accommodation needs.” Pl.’s Opp’n
28. This argument makes no sense. Hexagon continually accommodated Blanch’s medical
issues Dep. Blanch 105:18-106:18; Def.’s Ex. 52 at 6-7. And Blanch’s other arguments fail to
create the inference of pretext that he refers to. As Blanch has failed to introduce persuasive
affirmative evidence of pretext, the mere fact that Blanch’s medical challenges escalated during
his employment is plainly insufficient to establish pretext. See Gianm)poulous v. Brach & Brock
Confections, lnc., 109 F.3d 406, 411 (4th Cir. 1997) (“lf the evidence does not amply support
plaintiffs claim that the defendant’s explanation is unworthy of credence, judgment as a matter
of law is entirely appropriate.”).

Accordingly, Blanch has failed to establish Hexagon’s proffered justification for
terminating Blanch’s employment is pretext for discrimination Accordingly, Blanch’s ADA
discriminatory discharge claim fails as a matter of law.

B.

Blanch next alleges retaliation in violation of the ADA, As with a discriminatory
discharge claim under the ADA, a retaliation claim under the ADA may be proven through direct
evidence or the McDonnell Douglas burden-shifting framework. Rhoads v. F.D.I.C.. 257 F.3d
373, 392 (4th Cir. 2016). Because Blanch does not proffer direct evidence of retaliation the
McDonnell Douglas framework detailed above applies Under this framework, “to establish a
prima facie case of retaliation a plaintiff must show that (l) [he] is engaged in a protected
activity; (2) [his] employer acted adversely against [him]; and (3) [his] protected activity was
causally connected to [his] employer’s adverse action.” Id.

There is no dispute that Blanch was engaged in protected activity and Hexagon acted

adversely against him. Def.’s Mem. 23-24. The dispute focuses on the third element of Blanch’s
prima facie case, namely the causal nexus requirement, and whether Hexagon’s proffered
legitimate, nonretaliatory justification for terminating Blanch is pretextual

The Fourth Circuit has recognized that mere temporal proximity between plaintiffs
request for accommodation and termination is sufficient to establish a primafacie case of ADA
retaliation Haulbrook v. Michelin North America, 252 F.3d 696, 706 (4th Cir. 2001). Although
Blanch’s April 2016 request for a teleworking arrangement was close in time to his June 30,
2016 termination his claimed protected activity extends back to 2012, undermining the inference
of retaliation Yet even assuming Blanch can establish a prima facie case of ADA retaliation his
claim nonetheless fails because, for the reasons discussed above, Blanch cannot establish that
Hexagon’s proffered justification for terminating Blanch is pretextuall6 As such, Blanch’s ADA
retaliation claim fails as a matter of law.

C.

Finally, Blanch claims retaliation in violation of the FMLA. The FMLA makes it
unlawful for “any employer to discharge or in any manner discriminate against any individual for
opposing any practice made unlawful by this subchapter.” 29 U.S.C. § 2615(a)(2). Like Blanch’s
other claims a retaliation claim under the FMLA may be proven “by direct evidence of
retaliation or through the familiar burden shifting framework articulated in McDonne/l Douglas.”

Sharifv. UnitedAirlines, Ine., 841 F.3d 199, 203 (4th Cir. 2016).

 

"’ ln addition to the arguments discussed above, Blanch argues that the temporal proximity between his Apri12016
ADA-protected activity and his June 2016 termination allows an inference that Hexagon’s justification for
terminating Blanch is pretextual and the true reason is retaliation His argument is unsuccessful Blanch contends
that his ADA-protected activity is not only his April 2016 request for telework, but also all of his use of medical
leave and telework dating back to 2012. Given this, Blanch’s temporal proximity argument is weak: his protected
activity began in 2012, and yet he was not fired until 2016. Furthermore, the Fourth Circuit has maintained that,
although temporal proximity may be sufficient to establish a prima facie case of retaliatory discharge, it “far from
conclusively establishes the requisite causal connection." Williams v. Cerberonics, Inc., 871 F.2d 542, 457 (4th Cir.
1989).

27

To establish a prima jiu:r`e claim for l'-`MLA "rctaliation, a plaintiff must show |i[ that he
engaged in protected activity, [ii] that the employer took adverse action against him, and [iii] that
thc adverse action was causally connected to plaintiffs protected activiry." Sharifv. Um'ted
At'rlines, lnc.. 841 F.3d 199. 203 (4th Cir. 2016) (intemal quotation marks and citations omittcd).

Hexagon assumes for the purposes of summary judgment that Blanch can establish a
prima facie case of FMLA retaliation because ot`thc temporal proximity between his April 5,
2016 hospitalization and his Junc 30. 2016 termination Det`.‘s Mem. 25 n.7. Yet Blanch’s
FMLA claim nonetheless fails becausc. for the reasons discussed abovc. he cannot establish that
Hexagon’s legitimatc. nonretaliatory justification is pretextual Accordingly, Blancb‘s FMLA
retaliation claim fails as a matter of law.

lV.

Thcrc is no doubt, and Hexagon does not dispute. that Blanch suffers from a number of
physical impairments However. thc record does not disclose a triable issue of fact a~: to
Hexagon‘s legitimate, nondiscriminatory and nonretaliatory reason for terminating Blanch.

Accordingly, and for the reasons discussed above, Hexagon’s Motion for Summary
Judgment must be granted Because Hexagon`s Motion for Summary .ludgment must be grantcd,
it is not necessary to reach the question of whether Blanch is entitled to stunmary judgment with
respect to Hexagon’s statute of limitations defense

An appropriate Order will issue.

Alexandria, Virginia
October 15, 2018 1
/
/s/ ' '

T. S. Ellis, III v 5
United States Dis ct Judge

28

